                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. 20-00183-01-CR-W-GAF
                                             )
DUSTIN M. JORDAN,                            )
                                             )
                      Defendant.             )


                            REPORT AND RECOMMENDATION
                             CONCERNING PLEA OF GUILTY

       Defendant Dustin M. Jordan appeared before me pursuant to Fed.R.Crim.P. 11, Local Rule

72.1(b)(1)(J), and 28 U.S.C. § 636 and entered a plea of guilty to the one-count Indictment

charging him with a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), that is, being a felon in

possession of a firearm. I determined that the guilty plea is knowledgeable and voluntary and that

the offense charged is supported by an independent basis in fact containing each of the essential

elements of such offense. A record was made of the proceedings and a transcript has been

requested. Based on the foregoing, it is

       RECOMMENDED that defendant Dustin M. Jordan’s plea of guilty be accepted and that

defendant Jordan be adjudged guilty and have sentence imposed accordingly.

       Failure to file written objections to this Report and Recommendation within fourteen days

from the date of its service shall bar an aggrieved party from attacking such Report and

Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1).



                                                    /s/ Lajuana M. Counts
                                                    Lajuana M. Counts
                                                    United States Magistrate Judge


         Case 4:20-cr-00183-GAF Document 24 Filed 12/08/20 Page 1 of 1
